Citation Nr: 1100591	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disorder, and if so, whether the claim can be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, found 
that new and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a right knee 
condition.

The claim for service connection for a right knee condition was 
initially denied in an unappealed January 1995 rating decision.  
Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the issue throughout the 
appeal, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a right knee 
disorder.  

It appears that service department records were received and 
associated with the claims file since the last final adjudication 
of the claim.  Under the provisions of 38 C.F.R. § 3.156(c) 
(2010), when VA receives relevant service department records that 
existed at the time of a prior final decision, VA will reconsider 
the prior decision without the need for new and material 
evidence.  However, in this case the service records received 
were personnel records that are not relevant to the claim.  They 
provide additional confirmation of the Veteran's service and 
military occupational specialty, which were never in question.  

The Board recognizes that additional service department records 
appear out of order in the claims file.  However, the records 
were marked as received on October 3, 1994, prior to the first 
rating decision.  Furthermore, the January 1995 rating decision 
indicated that the service treatment records had been reviewed.  
The Veteran provided testimony before a Decision Review Officer 
at the RO in March 2007.  He provided testimony during a 
videoconference hearing before the undersigned in December 2010.  
Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee disorder 
was denied by an unappealed January 1995 rating decision.  

2.  Evidence received since the January 1995 rating decision is 
not cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran has a current right knee disability that began as 
a result of an injury during active duty service and has 
continued since.  



CONCLUSIONS OF LAW

1.  The January 1995 rating decision that denied entitlement to 
service connection for a right knee condition is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right knee condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A right knee disorder was incurred as a result of an injury 
sustained during active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A.  
§§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the January 1985 rating 
decision included, in relevant part, service treatment records, 
which indicated that the Veteran had sustained a laceration to 
his right lower leg a few inches below the knee that required 
stitches.  The January 1985 rating decision denied service 
connection for a right knee condition on the basis that a right 
knee condition was not shown during the November 1967 separation 
physical or in service.  

Since the January 1985 rating decision, new statements contending 
that the Veteran injured his right knee in service and asserting 
a continuity of symptomatology since that injury have been 
submitted by the Veteran, his mother and his ex-wife.  VA medical 
center (VAMC) treatment records show continuous treatment for a 
right knee condition beginning in 2003 and two private treatment 
records from the Veteran's private physician provide a positive 
etiology opinion.  

This evidence represents new and material evidence relevant to 
establishing the second and third service connection elements.  
Therefore, the claim is reopened.   

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a right knee injury in 
service that led to his current right knee disorder.  
Specifically, he contends that the laceration to his lower right 
leg noted in his service treatment records was actually sustained 
on his lower right knee and ultimately led to his current knee 
disorder.  

An April 2005 private treatment record diagnosed degenerative 
joint disease affecting principally the medial but also the 
patella trochlear compartment.   A June 2005 VAMC treatment 
record demonstrated right knee pain consistent with post 
traumatic osteoarthritis, most severe in the medial compartment.  
The Veteran received a VA examination in October 2006 where early 
osteoarthritis of the right knee was diagnosed based upon 
examination and diagnostic testing.  Therefore, the first element 
of service connection-a current disability-has been 
established.  

As noted above, service treatment records indicated that on March 
24, 1967, the Veteran fell during a practice drill and lacerated 
his right lower leg a few inches below the knee.  The area was 
cleaned and closed with seven sutures.  The Veteran testified 
during a DRO hearing and a videoconference hearing before the 
Board that the injury was actually to his lower right knee and 
that rocks were removed from his knee at that time.  The Veteran, 
his mother and ex-wife each submitted statements asserting that 
as a result of this injury, he experienced pain in his right 
knee, for which he took pain medication and wore an ace bandage, 
since discharge.  

The Veteran, his mother and his ex-wife are competent to report 
the injury and the symptoms they personally observed and 
experienced or were told about, and the fact that an injury was 
reported during service bolsters his claim.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Veterans statements that this 
injury was sustained to his right knee after falling into a 
foxhole during a practice drill have been consistent, and are 
credible.  Furthermore, VA and private treatment records, 
including a March 2007 record from the Veteran's private treating 
physical, demonstrate the presence of a right knee scar and the 
absence of a lower right leg scar.  The lay statements are, 
therefore, sufficient to establish the incurrence of a right knee 
injury during service and continuity of symptomatology extending 
from the time of the injury to the present.  

Moreover, the record includes two treatment records from the 
Veteran's private physician, Dr. M.K., which support a finding of 
a nexus between the in-service injury and his current right knee 
disorder.  In an April 2005 treatment record, the physician 
recounted the Veteran's description of the in-service injury, 
where he sustained a laceration to the anterior medial aspect of 
his right knee, which required the removal of rocks from his knee 
and several stitches.  Dr. M.K. stated that depending on how deep 
the foreign bodies penetrated the Veteran's knee, there could 
have been a minor alteration of the articular surface of the 
medial compartment of the knee which may have resulted in an 
aggravation and earlier presentation of his knee condition.  

In a March 2007 treatment record, Dr. M.K. noted that on 
examination, the surgical scar was exactly anteromedial, at the 
knee joint line level and that there were no other scars on the 
knee and "certainly none a few inches below the knee joint 
line."  The physician continued to explain that while the 
evidence may not show that there was any degenerative change 
within one year following the discharge from military service, a 
minor cartilage injury can take years to present as arthritis.  
Dr. M.K.'s conclusion was that the Veteran's current right knee 
disability was at least as likely as not caused by the March 24, 
1967, injury.  

The Board notes that the October 2006 VA examiner stated that he 
could not identify a scar because the area involved was 
completely depigmented as a result of vitiligo.  As a result, the 
examiner stated that he could not resolve the issue of existence 
of a current disability or etiology without speculation.  The 
examiner did, however, state that he had no reason to doubt the 
Veteran's integrity by saying that he could not identify the 
scar.  The VA examiner essentially declined to provide an 
opinion.  For this reason, the VA examination constitutes non-
evidence.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

A VA medical opinion was also provided in November 2007, where 
the reviewing doctor summarized the in-service and post-service 
treatment records.  The doctor stated that as there was no 
evidence of any continuing problems with the knee between 
discharge in 1967 and the first evidence of right knee treatment 
in 2003, the present problem could not be connected to service 
without resort to unfounded speculation.  However, the VA doctor 
did not acknowledge or discuss the lay statements asserting 
continuity of symptomatology.  The Court has held that an 
examination is inadequate where the examiner formulates an 
opinion without considering the Veteran's statements.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  This opinion is, therefore, 
not assigned any probative value.  

As the most probative opinions support the conclusion that a 
right knee disorder began in service and has continued since, the 
evidence is in favor of finding a nexus between the current 
disabilities and service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for a right knee disorder.  
38 U.S.C.A. § 5107(b) (West 2002).






							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen the claim 
for service connection for a right knee disability.

Entitlement to service connection for a right knee disability is 
granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


